DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 4-7, and 12-14 in the reply filed on 1 July 2022 is acknowledged.
Claims 17-27 and 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 July 2022.

Claim Interpretation
Claim 1 recites the term “colorant.” This term does not appear to have been specifically defined by the instant specification. For the purposes of examination under prior art, the examiner understands that a photosensitizer, photodynamic agent, or photothermal agent that is sensitize to electromagnetic radiation in both visible and non-visible wavelength such as infrared or ultraviolet is understood to read on the required colorant. This is at least because infrared and ultraviolet are understood to be “colors” whose wavelengths are outside what can be seen by the human eye.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because it is unclear how the terms “first portion of the therapeutic radiation” and “second portion of the therapeutic radiation” further limit the claim. In support of this position, the examiner notes the following.
First, the examiner notes that the claimed invention is drawn to administering light via laser. Lasers would have been known prior to the effective filing date to provide light at effectively a single wavelength (i.e. monochromatic light). See Peng et al. (Reports on Progress in Physics, Vol. 71, 2008, pages 1-28), specifically as of page 4, figure 1, reproduced below.
 
    PNG
    media_image1.png
    396
    1217
    media_image1.png
    Greyscale

The figure reproduced above shows that lasers produce a single wavelength rather than a range of wavelengths.
Claim 12 recites a first portion of therapeutic radiation absorbed by the nanocapsules and a second portion of the therapeutic radiation absorbed by retinal pigment epithelial cells. This claim limitation would have been in line with the understandings of the skilled artisan had the light source emitted light at different wavelengths, with the light at some wavelengths being absorbed by nanocapsules and the light at other wavelengths being absorbed by retinal pigment epithelial cells. However, as the claims recite a laser which emits only a single wavelength, the skilled artisan would not have expected different outcomes for different portions of the therapeutic radiation because all of the therapeutic radiation would have been the same.
For the purposes of examination under prior art, the examiner will examine the claim as if it requires that the therapeutic radiation is absorbed either by nanocapsules or by the retinal pigment epithelial cells. Claim 12 is not understood to require the application of light from two different lasers at two different wavelengths.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almutairi et al. (US 2015/0119792 A1) in view of Cho et al. (Journal of Industrial and Engineering Chemistry, Vol. 31, 2015, pages 15-25).
Almutairi et al. (hereafter referred to as Almutairi) is drawn to a method for delivering a payload to ocular tissue. Said method may be expressed as of figures 1A and 1B of Almutairi, reproduced below.

    PNG
    media_image2.png
    479
    581
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    243
    678
    media_image3.png
    Greyscale

As to claim 1, the claim is drawn to a method of macular disease treatment. Almutairi teaches treating macular degeneration as of paragraph 0004. The examiner notes that the method of Almutairi is drawn to delivery of a drug to the eye, specifically its posterior segment, as of paragraph 0004, as well as the above-reproduced figures.
As to claim 1, the claim requires introducing nanocapsules into the body of the patient. Almutairi teaches injecting nanoparticles into the eye, as of the second step of figure 1B. This is understood to introduce nanoparticles into the body of the patient. The nanoparticles would have been nanocapsules because they encapsulate a drug, as of the first step in figure 1B.
As to claim 1, the claim requires emitting a pulsed laser radiation through the pupil of the eye. Almutairi teaches emitting radiation through the pupil of the eye, as of Almutairi, figure 1A and the third step of figure 1B. This radiation may be laser radiation, as of Almutairi, abstract and paragraphs 0012, 0030, 0046, claim 4 and claim 7.
As to claim 1, the skilled artisan would have understood that the light and laser irradiation would have released the therapeutic substance, as of Almutairi, figure 1B, last step.
Almutairi does not teach a colorant because the nanoparticle of Almutairi appears to degrade in the absence of a colorant. Almutairi also does not appear to teach a pulsed laser.
Cho et al. (hereafter referred to as Cho) is drawn to near infrared light responsive drug delivery systems, as of Cho, page 15, title and abstract. Cho teaches an example in which a drug carrier is loaded with a therapeutic agent and photothermal agents, and is disrupted upon near infrared light administration, as of Cho, page 16, Figure 1C, reproduced below.

    PNG
    media_image4.png
    345
    787
    media_image4.png
    Greyscale

Figures 1A and 1B of Cho are also relevant. The laser of Cho is a pulse laser, as of Cho, page 20, left column, last paragraph above “Photo-induced heating.” The photothermal agent of Cho, as well as other agents taught by Cho intended for absorption of light, are understood to read on the required colorant.
Cho does not teach delivery of drugs to the eye.
It would have been prima facie obvious for the skilled artisan to have substituted the photothermal heating released particle of Cho in place of the light-degradable nanoparticle of Almutairi to have been used in the method of Almutairi of delivering drugs to the eye. Almutairi is drawn to photo-triggered release to the eye, though uses a specific light degradable nanoparticle. Cho teaches alternate methods of photo-triggered release of a drug. As such, the skilled artisan would have been motivated to have substituted the nanoparticles of Cho in place of those of Almutairi to have been used in a method of predictably releasing a therapeutic agent in the eye (as of Almutairi) in a photo-triggered manner with a reasonable expectation of success. The simple substitution of one known element (the nanoparticles of Cho) in place of another (the particles of Almutairi) in order to have achieved predictable results (laser triggered release of an active agent in the eye) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 4, Cho teaches a hydrogel, as of Cho, page 22, right column and figure 9, reproduced below.

    PNG
    media_image5.png
    746
    1363
    media_image5.png
    Greyscale
 
The above-reproduced hydrogel appears to comprise a core with a hydrophobic acrylic polymer grafted to hydrophilic polyethylene glycol; as such, the skilled artisan would have understood that the hydrogel would have included a core with a hydrophobic polymer. While Cho does not explicitly teach the term “temperature-sensitive”, the skilled artisan would have understood that the photosensitive hydrogel would have degraded due to increase temperature providing by irradiation with photons. Additionally, Cho teaches a therapeutic agent and an upconversion nanoparticle in the core, as of the above-reproduced figure. The upconversion nanoparticle is understood to read on the required colorant because it emits electromagnetic radiation at a specific wavelength.
As to claim 12, the skilled artisan would have expected that the laser radiation would have been absorbed by the photothermal agent, as of at least page 20 of Cho, right column, bottom paragraph and onto page 21. This is understood to meet the claim limitations in view of the examiner’s interpretation of claim 12 in view of the indefiniteness issues related to this claim.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almutairi et al. (US 2015/0119792 A1) in view of Cho et al. (Journal of Industrial and Engineering Chemistry, Vol. 31, 2015, pages 15-25), the combination further in view of Kataoka et al. (US 2016/0127481 A1).
Almutairi is drawn to a method for delivering a payload to ocular tissue via administration of a nanoparticle comprising the payload to the eye and irradiating, including with a laser, to release the payload. Cho is drawn to the use of a light source or laser to release a therapeutic agent from a nanoparticle comprising said therapeutic agent and a colorant. See the rejection above over Almutairi in view of Cho by themselves.
Almutairi teaches administration directly to the eye rather than intravenous injection.
Kataoka et al. (hereafter referred to as Kataoka) is drawn to administration of photodynamic therapy agents to the posterior eye via intravenous administration, as of Kataoka, title and abstract. In the method of Kataoka, a substance is encapsulated in a polymer micelle, accumulates in the eye, and is treated by a laser dose to the eye; see paragraph 0022 of Kataoka.
Kataoka appears to differ from the claimed invention because (a) Kataoka does not appear to teach a therapeutic agent and a colorant as separate substances; in contrast, the therapeutic agent in Kataoka is a photodynamic substance and appears to be the colorant, and (b) there is no evidence that the laser in Kataoka actually releases the therapeutic agent.
It would have been prima facie obvious for one of ordinary skill in the art to have administered the nanoparticle of Almutairi via intravenous injection, as taught by Kataoka. Almutairi is drawn to a particle that is be administered via injection to the eye which comprises a therapeutic agent and which releases the therapeutic agent upon treatment with a laser. Kataoka teaches that a nanoparticle comprising an agent for delivery to the eye can be administered via intravenous injection. As intravenous injection is less difficult for the average patient as compared with injection into the eye, the skilled artisan would have been motivated to have administered the particle of Almutairi, by itself or in view of Cho, to the eye via intravenous injection with a reasonable expectation of successful delivery to the eye because this method was successfully used in Kataoka to deliver therapeutic agent to the eye.


Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almutairi et al. (US 20150119792 A1) in view of Cho et al. (Journal of Industrial and Engineering Chemistry, Vol. 31, 2015, pages 15-25), the combination further in view of Calderon et al. (WO 2016/207296 A1).
Almutairi is drawn to a method for delivering a payload to ocular tissue via administration of a nanoparticle comprising the payload to the eye and irradiating, including with a laser, to release the payload. Cho is drawn to the use of a light source or laser to release a therapeutic agent from a nanoparticle comprising said therapeutic agent and a colorant. See the rejection above over Almutairi in view of Cho by themselves.
For the purposes of this rejection, the examiner understands that neither Almutairi nor Cho teach a hydrogel with the required lower critical solution temperature.
Calderon et al. (hereafter referred to as Calderon) is drawn to a nanogel compound comprising poly(N-isopropylacrylamide), as of Calderon, title, abstract, and figure in abstract, reproduced below.

    PNG
    media_image6.png
    383
    722
    media_image6.png
    Greyscale

Calderon provides teachings regarding the effect of near infrared lasers on PNIPAM, as of Calderon, figure 11, reproduced below.

    PNG
    media_image7.png
    588
    602
    media_image7.png
    Greyscale

Calderon further teaches release triggered by near-infrared laser, as of Calderon, page 16 line 25 to page 17 line 2.
Calderon does not teach delivery to the eye.
It would have been prima facie obvious for the skilled artisan to have substituted the stimulus sensitive delivery particle in place of the light-degradable nanoparticle of Almutairi to have been used in the method of Almutairi of delivering drugs to the eye. Almutairi is drawn to photo-triggered release to the eye, though uses a specific light degradable nanoparticle. Calderon teaches alternate methods of photo-triggered release of a by using a temperature sensitive hydrogel and a near-infrared laser. As such, the skilled artisan would have been motivated to have substituted the hydrogel particles of Calderon in place the particle of Almutairi and Cho to have been used in a method of predictably releasing a therapeutic agent in the eye in a photo-triggered manner with a reasonable expectation of success. The simple substitution of one known element (the hydrogel of Calderon) in place of another (the particle of Almutairi and/or Cho) to achieve predictable results (laser triggered release of an agent) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 4, as best understood by the examiner, the isopropylacrylamide of Calderon is sufficiently hydrophobic to read on the core comprising the hydrophobic agent. Calderon then suggests loading and encapsulating cargo, as of Calderon, page 11, lines 12-20; as such, the skilled artisan would have been motivated to have loaded and encapsulated the cargo of Cho.
As to claim 5, Calderon teaches the specific term “lower critical solution temperature” on page 2 lines 20-25. Various graphs in Calderon such as figures 2B and 2D also appear to show lower critical solution temperature.
As to claims 6-7, the skilled artisan would have been motivated to have optimized the lower critical solution temperature to have been above 37ºC. This is so that the cargo would have been released only upon application of the laser and not simply due to body heat, as desired by all of Almutairi, Calderon, and Cho. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a hydrogel with a lower critical solution temperature have been taught by Calderon; as such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of such temperature by routine experimentation.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almutairi et al. (US 20150119792 A1) in view of Cho et al. (Journal of Industrial and Engineering Chemistry, Vol. 31, 2015, pages 15-25), the combination further in view of Peng et al. (Reports on Progress in Physics, Vol. 71, 2008, pages 1-28) and Huang et al. (Lasers in Medical Science, Vol. 23, 2008, pages 217-228).
Almutairi is drawn to a method for delivering a payload to ocular tissue via administration of a nanoparticle comprising the payload to the eye and irradiating, including with a laser, to release the payload. Cho is drawn to the use of a light source or laser to release a therapeutic agent from a nanoparticle comprising said therapeutic agent and a colorant. See the rejection above over Almutairi in view of Cho by themselves.
The combination of Almutairi and Cho differs from the claimed invention because the combination teaches the use of a near-infrared laser emitting light at e.g. 775 nm or greater rather than a visible laser emitting light between 500-600 nm, as required by the instant claims.
Peng et al. (hereafter referred to as Peng) is drawn to lasers used in medicine, as of Peng, title and abstract. Peng teaches the following lasers emitting at the following wavelengths, as of Peng, page 4, figure 1, reproduced below .

    PNG
    media_image1.png
    396
    1217
    media_image1.png
    Greyscale

Peng also teaches pulse durations of these lasers, as of Peng, page 4, Table 2, which is reproduced below with annotation by the examiner of the laser most relevant to the claimed subject matter.

    PNG
    media_image8.png
    607
    1138
    media_image8.png
    Greyscale

While the combination of Almutairi, Cho, and Peng includes all of the required claimed elements, the combination is still deficient by themselves because the combination of Almutairi, Cho, and Peng uses a near-infrared absorbing photothermal agent (i.e. colorant) with a visible laser, and that combination would not have been successful in the absence of a colorant which absorbs at the wavelength of the laser that is actually used in the method.
 Huang et al. (hereafter referred to as Huang) is drawn to photothermal therapy using gold nanoparticles, as of Huang, page 217, title and abstract. Huang appears to teach successful photothermal therapy using gold nanoparticles as the photothermal agent and a Nd-YAG laser at 532 nm, as of Huang, page 222, left column, top paragraph.
Huang differs from the claimed invention because Huang is drawn to cancer rather than eye treatment.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the visible laser and visible light absorbing photothermal agent of Peng and Huang in place of the near infrared laser and photothermal agent of Cho. Almutairi and Cho are drawn to administration of a laser for triggered drug release and teach a photothermal method for doing so. The photothermal method includes a laser and a photothermal agent that absorbs light radiation at the frequency of the laser, as of Cho. The skilled artisan would have been motivated to have substituted a laser/photothermal agent combination at visible wavelengths in place of a laser/photothermal agent combination at infrared wavelengths in order to have predictably triggered drug release in the manner taught by Cho with a reasonable expectation of success. The simple substitution of one known element (the visible laser/photothermal agent combination of Peng and Huang) in place of another (the near-infrared laser/photothermal agent combination of Cho) in order to achieve predictable results (laser triggered release of a therapeutic agent) would have been prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claims 13-14, the claims require specific ranges or values of pulse duration. Peng teaches a pulse duration ranging from 100 nanoseconds to 250 microseconds for the KTP/Nd:YAG solid state laser, as of Peng, page 4, Table 2. This overlaps with the required range of about 0.5 to about 2.0 microseconds in claim 13 and about 1.7 microseconds of claim 14. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 13, the claim requires a wavelength of about 500 nm to about 600 nm. Peng teaches a solid state laser with a 532 nm wavelength, as of Peng, page 4, Table 2. This is within the claimed range.
As to claim 14, the claim requires a wavelength of about 527 nm. Peng teaches a wavelength of 532 nm for the KTP/Nd:YAG solid state laser. This is understood to read on the required wavelength in view of the fact that the term “about” indicates that wavelengths slightly smaller or slightly greater than 527 nm are within the claimed scope. Furthermore, and in the alternative, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, which is the case here as the 532 nm taught by the prior art is close to the claimed 527 nm. See MPEP 2144.05(I), beginning of second paragraph in section.
As to both claims 13-14, the examiner notes that while Huang does not specifically mention drug delivery in the eye, Huang is drawn to the use of photothermal therapy. Said photothermal therapy may be used for triggered drug release, as of Cho. Said triggered drug release may be used for delivering a drug in the eye, as of Almutairi. As such, Huang is relevant to the subject matter of the instant application and is not excluded from consideration as being non-analogous prior art because it is reasonably pertinent to the subject matter of the instant application, which is laser-triggered drug delivery.

Additional Relevant Prior Art
As an additional relevant prior art reference, the examiner cites Du et al. (Drug Delivery and Translational Research, Vol. 6, 2016, pages 781-792). Du et al. (hereafter referred to as Du) is drawn to lipid drug delivery systems for use in methods of treating macular degeneration, as of Du, page 781, title and abstract. Du teaches the following, as of page 789, Figure 6, reproduced below.

    PNG
    media_image9.png
    209
    961
    media_image9.png
    Greyscale

Du is not anticipatory for at least the following reasons.
First, Du does not specify that the laser radiation goes through the pupil of the eye (as opposed to a different part of the eye).
Secondly, while Du teaches laser radiation, Du does not specify that the laser is pulsed.
Third, the examiner notes that Du teaches a liposome, a therapeutic agent to be released, and gold nanoparticles, as of Du, page 789, left column, at least some relevant text reproduced below.

    PNG
    media_image10.png
    142
    565
    media_image10.png
    Greyscale

To the extent that the gold nanorod of Du teaches on the required colorant, Du does not appear to teach encapsulation of the gold nanorod in a liposome or other nanoparticle. It is not clear from the teachings of Du whether the gold nanorod is intended to be encapsulated in the nanoparticle (as required by the instant claims), is intended to itself be the nanoparticle used to deliver the drug, or is intended to be administered to the eye but not encapsulated in the liposome.
Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03, third paragraph in section. It is the examiner’s position that Du is as good as, but no better than the above-cited references. As such, no additional obviousness rejection over Du has been written.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612